department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend m organization n organization p organization q organization x scholarship program y organization z dollars dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you support a number of initiatives involving the educational advancement of youth as part of your charitable programs to expand on these programs you plan to award scholarship grants to individuals under a program titled x the purpose of x is to make letter catalog number 58263t grants to college seniors specifically student athletes interested in pursuing their - education after graduation in the first year of the program you anticipate making scholarship grants to six college seniors graduating from eligible colleges and universities throughout the country the six scholarships will be awarded to one male and one female student athlete in each of three selected sports who intend to further their education post-graduation the sports selected will be non-revenue sports you may increase or decrease the actual number of scholarships from time to time scholarships must be used to attend an accredited college or university for post graduate study it is anticipated that in the first year scholarships will be awarded in the amount of z dollars to be used during the recipient's first year of post-graduation educational activities the dollar amount granted each year will be at your discretion scholarships will only be awarded for one year and are not renewable the selection criteria for the scholarship consist of e e e e e the student -athlete must be a member of a p volleyball soccer or lacrosse team one female and one male athlete from each sport will be selected the student -athlete must demonstrate he or she intends to pursue an advanced degree or otherwise further his or her education at an accredited college or university after graduation the student -athlete must be a graduating senior or recently graduated senior who has exhausted all eligibility to play an n collegiate sport aneligible student-athlete must have a strong undergraduate academic record generally with at least a ‘b average participants will be required to submit transcripts to you for your consideration the student-athlete must have demonstrated leadership teamwork and good character during his or her athletic career this may include recommendations from y and the individual athletic directors of the appropriate schools you will strive to award scholarships to student-athletes who represent the whole range of diversity of n athletes and athletic programs and selection will not be made on the basis of race religion nationality or ethnic origin no employees or directors of m or any of its subsidiaries nor any members of their immediate families will be eligible to receive scholarships in addition no officer director or employee of you or of m nor any member of their immediate families will be eligible to receive scholarships you will distribute scholarship applications to y who will then distribute them to the athletic directors of its member schools who can provide them to interested athletes completed applications will then be submitted by student athletes to y for consideration a scholarship committee of y will nominate for consideration three or four individuals both men and women in each of the three non-revenue sports selected the nominations will be based on recommendations from the athletic directors from y’s member schools and will be based on a good record of scholarship leadership and teamwork nominations should also reflect geographic diversity racial ethnic diversity and diversity among q schools the nominations will be sent to your selection committee which will be letter catalog number 58263t made up of at least three individuals nominated by your board_of directors your selection committee will then select the final scholarship recipients from the recommendations from y you will select recipients using objective criteria related to undergraduate scholastic record leadership and teamwork and good citizenship you may take into account the full range of diversity among q and their student-athletes one male and one female from each sport will be selected you will verify each recipient’s admission and enrollment in a college or university prior to awarding the scholarships the recipient must be enrolled in an educational_institution that is an educational_organization described in code sec_170 or a state college or university described in code sec_511 upon verification and approval you will send a check to the college or university with instructions to deposit the money into the student's account with the school to defray the costs of tuition and fees the recipient's educational_institution will send semester or quarter reports to you detailing courses taken and grades received for the period covered by the scholarship where the required reports are delinquent or indicate any possible diversion of funds follow-up requests will be submitted if satisfactory reports are not received after a reasonable_time you will attempt to recover the funds while conducting an investigation you will withhold further payments until delinquent reports have been submitted if a diversion is determined to have occurred no further payments will made to the grantee you will obtain all records of the y scholarship nominating committee which will include all of the information used to evaluate potential grantees you will retain records identifying the recipients and demonstrating that no recipient is an individual who is a disqualified_person with respect to you the records will specify the amount and purpose of each grant and will retain all follow up information regarding progress reports any suspension of grants and any investigations of possible diversions of grant funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
